Citation Nr: 0022549
Decision Date: 08/25/00	Archive Date: 11/03/00

DOCKET NO. 98-05 382A              DATE AUG 25, 2000

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico

THE ISSUE

1. Entitlement to an increased (compensable) evaluation for cancer
of the prostate, status post surgery due to exposure to Agent
Orange.

2. Entitlement to an increased (compensable) evaluation for status
post penile prosthetic implant.

ATTORNEY FOR THE BOARD 

Robert E. O'Brien, Counsel 

REMAND 

The veteran had active service from August 1958 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a July 1997 rating decision of the San Juan RO.

Subsequent to the claims folder being transferred to the Board in
June 2000, the veteran submitted additional evidence in the form of
a medical statement purportedly from Antonio Puras, M.D., dated in
January 2000. The veteran did not waive consideration of this
evidence by the RO (38 C.F.R. 20.13()4 (1999)). In that statement
it was indicated that the veteran had been seen at a VA medical
facility in January 2000, and that there was recurrence of the
local tumor. Those records should be acquired by the RO. To ensure
full compliance with due process requirements, the case is REMANDED
to the regional office (RO) for the following development:

1. The RO is to contact the veteran and obtain the names and
addresses of all medical care providers, private and VA, who
treated the veteran for prostate or penile implant disability since
August 1998. After securing the necessary releases, the RO should
obtain these records for association with the claims folder.

2. The veteran should be afforded a VA genitourinary examination to
determine whether there has been recurrence of the prostate cancer,
and to evaluate the level of functioning of the penile implant. All
indicated tests and studies are to be performed. The claimsfolder
is to be made available to the examiner prior to examination for
use in the study of the case. The examiner is requested to comment
on any penile deformity or loss of erectile power.

3. After the development requested above has been completed to the
extent possible, the RO should again review the record. If any
benefit sought on appeal, for which a notice of disagreement has
been filed, remains

2 -

denied, the appellant and representative, if any, should be
furnished a supplemental statement of the case and given the
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1 , Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

RENEE M. PELLETIER 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

3 -


